          Case 1:19-cv-09155-ER Document 26 Filed 12/27/19 Page 1 of 1




                                                                                     Marjorie J. Peerce
                                                                                     Tel: 646.346.8039
                                                                                     Fax: 212.223.1942
                                                                                     peercem@ballardspahr.com




December 23, 2019

By Electronic Filing

Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    People of the State of New York v. Pennsylvania Higher Education Assistance Agency
       d/b/a FedLoan Servicing and American Education Services, 19-cv-9155

Dear Judge Ramos:

Mindful of the Court’s three-page limitation on letters setting forth the bases for pre-trial motions,
we write on behalf of defendant Pennsylvania Higher Education Assistance Agency (PHEAA) to
request leave to supplement our December 2, 2019 letter. (Dkt. No. 15). If permitted, we will
supplement our letter to raise an argument related to those already discussed in our December 2
letter, addressing whether PHEAA is entitled to derivative sovereign immunity and whether New
York’s state law claims are preempted. We seek leave to supplement our letter based on the
December 20, 2019, Statement of Interest the U.S. Department of Education (Department) filed in
the United States District Court for the District of Connecticut, in which the Department advocates
the application of the doctrine of intergovernmental immunity. See Pa. Higher Educ. Assistance
Agency v. Perez, No. 3:18-cv-01114-MPS, (D. Conn.) (Dkt. No. 70), at 14–17.

If permitted leave to supplement our letter, we propose to submit a letter no more than one page.

We thank the Court for its consideration of our request.

Respectfully submitted,

/s/ Marjorie J. Peerce
                                                       The Court is in receipt of the plaintiffs' reply to this letter, Doc.
                                                       25. The defendant's application is GRANTED. It may file a
Marjorie J. Peerce
                                                       one-page supplement by Monday, December 30, 2019. The
MJP/mm                                                 plaintiff may file a one-page reply by Monday, January 6,
                                                       2020.
cc:    Jane M. Azia, Esq. (by ECF)
       Carolyn M. Fast, Esq. (by ECF)                  SO ORDERED.
       Sarah E. Trombley, Esq. (by ECF)



                                                                                  12/27/2019
